DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with PCT Rule 11.13(m) because reference characters "1”, “2”, “5”, “6”, “7”, “9”, “12”, “13”, “15”, “18”, and “21" have both been used to designate the first and second camera; reference characters “4”, “8”, “10”, “14”, “16”, “20”, “22”, “23”, “26”, 29”, “33”, and “36” have been used to designate the connector; reference characters “13”, “19”, and “24” have been used to designate the lens; reference characters “3” and “17” have been used to designate the PCB.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-10 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.  Examples of narrative, indefinite language include:
Use of capital letters that aren’t the beginning of the claim or an acronym.
Numerous antecedent basis issues.  If would be an unwise use of USPTO resources to list each and every instance of indefiniteness due to antecedent basis issues.  Examiner Note/Comment:  Applicant is reminded that the first time a limitation is introduced in a claim it should be preceded by the word “a” or “an”.  Subsequent recitations of that same limitation in the current claim or claims that are dependent upon each other should be preceded by the word “the” or “said”.
Unclear language.
Since it is not clear what the scope and/or metes and bounds of the invention the Applicant is attempting to claim, it is not possible for the Examiner to conduct a proper comparison of the prior art to the claimed invention on the merits. Instead, the Examiner has cited references that appear to be somewhat similar to the claimed invention.
Ollier et al. (U.S. 2019/0230283) discloses a two lens spherical camera and a method of using a spherical camera that is connectable to a portable device, such as a smartphone (see Figures 2 and 3a).  The device is capable of sending data to a social network and/or via cloud storage, and/or virtual reality glasses.  See 0107.  Additionally, Ollier discloses 
Villmer (U.S. Publ. No. 2012/0206565) discloses a spherical camera connectable to a mobile device (See Figures 21 and 22) that are processed using a number of different image processing steps (see Figure 9) and then capable of being shared (see Figures 38-41).


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.







Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claim 1 recites a “controller…configured to…” perform a number of different processes including “stitch and blend one or more visual representations camera and lens parameters along with scene context”, “enhance…visual representations”, “perform spatial tracking and filtering”, “share visual representations”, 

Background
35 U.S.C. § 112(a) requires that the “specification shall contain a written description of the invention”.  To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991).
	There is a presumption that an adequate written description of the claimed invention is present when the application is filed. In re Wertheim, 541 F.2d 257, 263, 191 USPQ 90, 97 (CCPA 1976) (“we are of the opinion that the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims”). However, as discussed in subsection I., supra, the issue of a lack of adequate written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  While it is not necessary for the examiner to present factual evidence, to make a prima facie case it is necessary to point out the claim limitations that are not adequately supported and explain any other reasons that the claim is not fully supported by the disclosure to show that the inventor had possession of the invention. See for example, Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007).
In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc.v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” Ralston Purina Co.v.Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).  See MPEP§ 2163 - https://www.uspto.gov/web/offices/pac/mpep/s2163.html












Returning to claim 1, applicant claims “controller…configured to…” perform a number of different processes including “stitch and blend one or more visual representations camera and lens parameters along with scene context”, “enhance…visual representations”, “perform spatial tracking and filtering”, “share visual representations”, “edit…visual representations including virtual avatars, 2D stickers…, 3D stickers”, and “compute…depth maps”.  However, applicant has not described any details on how these steps take place.  Applicant’s specification merely describes that the controller can perform the above functions, but fails to disclose any details on how these steps are carried out.  The specification only describes the claimed limitations in the same language as the claim language and does not provide any specific details on how each of the complex method steps are carried out.  For example, applicant does state that stitching a blending is performed by the controller (see page 12 of the specification), but fails to describe in 








Claim 2-8 are rejected based on their dependency to claim 1.


Similarly regarding claim 9, applicant claims “A method…comprising the steps of”, “stitching and blending…comprising”, “in-memory decoding of frames…”, “computing overlaps… based on lens parameters, camera matrix, and low-level scene understanding”, “applying blending and feather techniques”; “mixed reality enhancement further comprising…”, “detecting facial features and overlaying with the virtual avatars…”, “projecting multi-dimensional stickers to a spherical domain for users to swipe”, “using Visual-Inertial SLAM based tracking…and augmenting tracked holograms…”; “Visual-Inertial SLAM tracking C further comprising…”, “initialization of Inertial System…”, “pre-processing and normalization of all cameras and IMU data…”, “detection of features” and “keyframes”, “estimation of 3D world map and camera poses using non-linear optimization on the keyframe and IMU data”, “improving the 3D map and estimating…using Visual-Inertial alignment, Loop Closure Model along with GPU-optimized implementation; and “rendering Augmented reality…”  However, applicant has not described any details on how these steps take place.  Applicant’s specification merely describes that the steps take place, but fails to disclose any details on how these steps are carried out.  The specification only describes the claimed limitations in the same language as the claim language and does not provide any specific details on how each of the complex method steps are carried out.  For example, applicant does state that stitching and blending is performed by the controller (see page 12 of the specification), but fails to describe in any specific detail how the stitching and blending is performed on the visual representations and lens parameters along with scene context.  While stitching and blending is known in the art, it is unclear how the stitching and blending operates within the claimed confines of applicant’s invention.  Furthermore, a number of the method steps involve very complex computations, but applicant has failed to describe in detail how the controller carried out the steps of the method.  For example, one of ordinary skill in the art would recognize that the steps of “estimation of 3D map” and “improving the 3D map” involve complex processing, but applicant hasn’t described how these steps are performed.   Furthermore, it is unclear what is meant by estimation of the 
Additionally regarding claim 10, applicant recites the limitations of “activating automatic editing of the video…”  However, applicant has not described any details on how automatic edit takes place or what “automatic editing” entails.  Applicant’s specification merely describes that the automatic editing takes place, but fails to disclose any details on how these steps are carried out.  The specification only describes the claimed limitations in the same language as the claim language and does not provide any specific details on how the automatic editing occurs.  Automatic editing is described on pages 14 and 15 in only two sentence and these 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319.  The examiner can normally be reached on Mon-Thurs 7:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        February 19, 2021